Case 0:20-cv-61261-RAR Document 1 Entered on FLSD Docket 06/26/2020 Page 1 of 13



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION



   SCRIPTCHEK VISUAL                                   CASE NO.: ____________________
   VERIFICATION SYSTEMS, INC.,

                          Plaintiff,

                  v.

   R.R. DONNELLEY & SONS
   COMPANY

                          Defendant.



                                       NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332(a), 1338(a), 1367, 1441, 1446, and 1454, Defendant R.R.

  Donnelley & Sons Company (“R.R. Donnelley”) hereby removes the above-captioned matter from

  the Circuit Court of the Seventeenth Judicial Circuit in and for Broward County, Florida to the

  United States District Court for the Southern District of Florida, Fort Lauderdale Division. R.R.

  Donnelley’s Notice of Removal is based on the following:

  The State Court Action

         1.      On or about February 24, 2020, Plaintiff Scriptchek Visual Verification Systems,

  Inc. (“Plaintiff”) filed a complaint against R.R. Donnelley in the Seventeenth Judicial Circuit in

  and for Broward County, Florida, as case number CACE-20-003398 (the “Complaint”). R.R.

  Donnelley was served with a copy of the Complaint on February 27, 2020, via R.R. Donnelley’s

  registered agent. The Complaint is attached as Exhibit 1. (See also Ex. 2 (the civil cover sheet).)
Case 0:20-cv-61261-RAR Document 1 Entered on FLSD Docket 06/26/2020 Page 2 of 13



         2.      In the Complaint, Plaintiff asserts claims for breach of contract, specific

  performance, and unjust enrichment.        Plaintiff alleges that it and R.R. Donnelley have a

  Manufacture Agreement where Plaintiff granted R.R. Donnelley a limited, non-exclusive right to

  manufacture and sell Plaintiff’s patented Extended Tab Prescription Drug Label to customers

  approved by Plaintiff who have entered into license agreements with Plaintiff. (Compl. ¶ 13.)

  Plaintiff further alleges that R.R. Donnelley has sold – and is still selling – Plaintiff’s “patented”

  Extended Tab Prescription Drug Label to non-approved customers, including CVS Pharmacy, in

  violation of the Manufacture Agreement. (Compl. ¶ 31.) Plaintiff also alleges that R.R. Donnelley

  breached the Manufacture Agreement by failing to keep proper books of account and failing to

  render written reports to Plaintiff as well as failing to include certain markings on Plaintiff’s

  Extended Tab Prescription Drug Label sold by R.R. Donnelley. (Compl. ¶¶ 47, 54.) Plaintiff

  alternatively alleges a count for unjust enrichment. (Compl. ¶¶ 66-88.) Plaintiff’s Complaint

  seeks damages with interest, costs, as well as specific performance to provide books of accounts

  and written reports from 2006 to present and a demand that R.R. Donnelley immediately cease and

  desist from any and all manufacturing of Plaintiff’s patented Extended Tab Prescription Drug

  Label for non-approved customers. (Compl. ¶¶ 49, 55, 65.) Plaintiff alleges that the amount in

  controversy exceeds $30,000, exclusive of interest, costs, and attorney fees (Comp. ¶ 3), which is

  the amount of controversy necessary for circuit court jurisdiction (see Fla. Stat. § 34.01(c)(2)), but

  Plaintiff fails to allege an actual estimated amount in controversy.

         3.      With the Complaint, Plaintiff served Plaintiff Scriptchek Visual Verification

  Systems, Inc.’s First Request for Production to Defendant R.R. Donnelley & Sons Company, Inc.

  (“Plaintiff’s First Request for Production”) (see Ex. 3).




                                                    2
Case 0:20-cv-61261-RAR Document 1 Entered on FLSD Docket 06/26/2020 Page 3 of 13



         4.      Following an agreed order on the deadline to respond to the Complaint (see Ex. 4),

  R.R. Donnelley filed a Motion to Dismiss, Motion to Strike, Motion in the Alternative for More

  Definite Statement, and Incorporated Memorandum of Law (“Motion to Dismiss”) on May 18,

  2020. (See Ex. 5.) R.R. Donnelley sought dismissal of the Complaint on the grounds that

  Plaintiff’s claims fail to state any claim under Florida law. (Motion to Dismiss at 4.) R.R.

  Donnelley further sought to strike all references to a “Mutual Confidentiality Agreement” in the

  Complaint as it was unclear how it related to Plaintiff’s claims and appeared wholly irrelevant.

  (Motion to Dismiss at 16.) R.R. Donnelley alternatively sought a more definite statement from

  Plaintiff regarding its claims, its anticipated damages, and the relevance of the Mutual

  Confidentiality Agreement. (Motion to Dismiss at 16-21.)

         5.      R.R. Donnelley filed a Pro Hac Vice motion, which was granted by agreed order.

  (See Ex. 6 (the motion) and Ex. 7 (the agreed order).)

         6.      On May 27, 2020, Plaintiff’s counsel and counsel for R.R. Donnelley held a Zoom

  conference. The purpose of the conference was to serve as an introductory meeting for counsel

  for both parties. During the conference, the counsel for both parties discussed the Motion to

  Dismiss and Plaintiff’s First Request for Production. Plaintiff’s counsel indicated that they

  planned to respond to the Motion to Dismiss during the following week.

         7.      On June 1, 2020, R.R. Donnelley served its response to Plaintiff’s First Request for

  Production and filed a corresponding Notice of Service to the court. (See Ex. 8.)

         8.      On June 4, 2020, Plaintiff filed its response to the Motion to Dismiss. (See Ex. 9.)

  In its response, similar to Plaintiff counsel’s remarks during the May 27, 2020 conference, Plaintiff

  clarified that its allegations are limited to Plaintiff’s “patented label.” (See generally Plaintiff’s

  Response to Defendant’s Motion to Dismiss Plaintiff’s Complaint, Motion to Strike, Motion in the




                                                    3
Case 0:20-cv-61261-RAR Document 1 Entered on FLSD Docket 06/26/2020 Page 4 of 13



  Alternative for More Definite Statement, and Incorporated Memorandum of Law (“Response to

  Motion to Dismiss”) (noting that Plaintiff no longer refers to its Extended Tab Prescription Drug

  Label as “proprietary and patented” as it did in the Complaint but only as “patented”).) In fact,

  Plaintiff confirmed a definition of the Extended Tab Prescription Drug Label provided by R.R.

  Donnelley in the Motion to Dismiss that indicates that any labels at issue have to relate to certain

  patent applications. (Response to Motion to Dismiss ¶ 16.) Plaintiff also clarified that its breach

  of contract claims are not founded on the Mutual Confidentiality Agreement. (Response to Motion

  to Dismiss ¶ 60.)

         9.      On June 8, 2020, R.R. Donnelley filed a Notice of Appearance and Designation of

  E-mail Addresses. (See Ex. 10.)

         10.     On June 16, 2020, Plaintiff filed a Notice of Hearing with regards to the Motion to

  Dismiss set for July 7, 2020. (See Ex. 11.)

  Statutory Grounds for Removal

         11.     R.R. Donnelley’s removal of this case is based upon 28 U.S.C. §§ 1441(a) and

  1454.1 Section 1441(a) authorizes the removal of any civil actions filed in state court provided

  that the United States District Court has original jurisdiction for such actions. Section 1454(a)

  authorizes the removal of “[a] civil action in which any party asserts a claim for relief arising under

  any Act of Congress relating to patents” to federal district court. This Court has original

  jurisdiction over this action under 28 U.S.C. § 1332(a), which provides such jurisdiction over civil




  1
    Given that the state court action is currently in the Motion to Dismiss stage, R.R. Donnelley has
  yet to raise any counterclaims or affirmative defenses. Were the state court action to proceed to
  that stage, R.R. Donnelley anticipates patent-related counterclaims and affirmative defenses,
  including patent invalidity and non-infringement, which would also provide for removal based
  on 28 U.S.C. § 1454. (See Alexsam, Inc. v. WildCard Sys., Inc., No. 15-CIV-61736, 2015 WL
  13688558 (S.D. Fla. Nov. 20, 2015).)


                                                    4
Case 0:20-cv-61261-RAR Document 1 Entered on FLSD Docket 06/26/2020 Page 5 of 13



  actions in which the parties are diverse and in which the amount in controversy exceeds $75,000,

  exclusive of interest or costs. This Court also has original jurisdiction over Count I of this action

  (the breach of contract claim pertaining to the alleged manufacturing and selling of Plaintiff’s

  patented Extended Tab Prescription Drug Label to non-approved customers) under 28 U.S.C.

  § 1338(a), which provides such jurisdiction over “any civil action arising under any Act of

  Congress relating to patents[.]” In view of the Court’s federal question jurisdiction under 28

  U.S.C. § 1338(a) over Count I, the Court may exercise supplemental jurisdiction under 28 U.S.C.

  § 1367(a) over all of Plaintiff’s other claims.

  Diversity of Citizenship

          12.     Pursuant to 28 U.S.C. §§ 1332(a) and (c), the diversity required for removal exists

  here because Plaintiff is diverse from R.R. Donnelley. Plaintiff is a Florida Corporation while

  R.R. Donnelley is a Delaware Corporation. (Comp. ¶¶ 4-5.) Moreover, Plaintiff’s principal place

  of business is Florida, while R.R. Donnelley’s principal place of business is Illinois. The

  citizenship of the parties is therefore diverse.

  More than $75,000 in Controversy

          13.     The amount in controversy exceeds $75,000. Despite its failure to identify any

  specific patents or bases for damages in its Complaint, Plaintiff’s counsel’s remarks on May 27,

  2020 and its Response to Motion to Dismiss establish that for Plaintiff to prove its breach of

  contract claim in Count I of the Complaint, Plaintiff must establish that the products allegedly sold

  by RR Donnelley to CVS fall within the scope of Plaintiff’s patents licensed under the Manufacture

  Agreement. In other words, Plaintiff must prove that the products at issue infringe Plaintiff’s valid

  patents that were licensed. By clarifying that its claims are focused on Plaintiff’s patents (see, e.g.,

  Response to Motion to Dismiss ¶ 16), Plaintiff confirmed that certain tab labels manufactured and




                                                     5
Case 0:20-cv-61261-RAR Document 1 Entered on FLSD Docket 06/26/2020 Page 6 of 13



  sold by R.R. Donnelley—previously and currently—might be at issue. For approximately the last

  five years, R.R. Donnelley’s business records show that R.R. Donnelley generated revenue from

  sales of tab labels at issue to CVS, such that a reasonable royalty2 on those sales and anticipated

  future sales would readily exceed $75,000.

         14.     Accordingly, the amount in controversy—based solely on the subject matter of

  Plaintiffs’ claims and without any admission on R.R. Donnelley’s part—exceeds $75,000. Thus,

  the amount-in-controversy requirement of 28 U.S.C. § 1332(a) is satisfied.3

  Arising Under Patent Law

         15.     “[Section] 1338(a) jurisdiction . . . extend[s] only to those cases in which a well-

  pleaded complaint establishes either that federal patent law creates the cause of action or that the

  plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

  patent law, in that patent law is a necessary element of one of the well-pleaded claims.”

  (Christianson v. Colt Industries Operating Corp., 486 U.S. 800, 809 (1988) (emphasis added).)

         16.     As clarified by Plaintiff counsel’s remarks on May 27, 2020 and Plaintiff’s

  Response to Motion to Dismiss filed June 4, 2020, Plaintiff’s claim that R.R. Donnelley violated

  the Manufacture Agreement by allegedly manufacturing and selling Plaintiff’s patented Extended




  2
    Patent infringement damages are no less than “a reasonable royalty for the use made of the
  invention by the infringer, together with interest and costs as fixed by the court.” 35 U.S.C.
  § 284.
  3
    Should the Court deem that more information is necessary to determine whether the amount-in-
  controversy requirement is satisfied, limited post-removal discovery would be an appropriate
  method to fully resolve this issue. (See Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 774
  (11th Cir. 2010) (Pryor, J., concurring) (“Our precedents have taken for granted that a defendant
  who removes a civil action has the same right that plaintiff enjoys to conduct discovery about
  jurisdictional facts.”); Williams v. Best Buy Co., 269 F.3d 1316, 1319 (11th Cir. 2001) (“[A]
  district court may properly consider post-removal evidence in determining whether the
  jurisdictional amount was satisfied at the time of removal.”) (citing Sierminski v. Transouth Fin.
  Corp., 216 F.3d 945, 949 (11th Cir. 2000)).)


                                                   6
Case 0:20-cv-61261-RAR Document 1 Entered on FLSD Docket 06/26/2020 Page 7 of 13



  Tab Prescription Drug Label is directly related to and limited to Plaintiff’s patents. As agreed by

  Plaintiff, the Extended Tab Prescription Drug Label “relates to certain then-pending patent

  applications.” (Response to Motion to Dismiss ¶ 16.) Moreover, as clearly established in its

  Response to Motion to Dismiss, the crux of Plaintiff’s breach of contract claim rests entirely on

  that “patented” Extended Tab Prescription Drug Label. Therefore, in order to prevail on its breach

  of contract claim, Plaintiff would need to demonstrate that any and all tab labels that R.R.

  Donnelley sold to non-approved customers fell under Plaintiff’s patent(s). Put another way, to

  prevail, Plaintiff will have to show that R.R. Donnelley infringed Plaintiff’s patent(s).

          17.     With regards to arising under patent law, this is hardly a novel fact pattern. Indeed,

  courts have addressed similar fact patterns in the past, holding that claims such as the one in this

  case do arise under patent law, justifying federal jurisdiction. In Kleinerman v. Luxtron, 107 F.

  Supp. 2d 122 (D. Mass. 2000), the plaintiff entered into a license agreement with the defendant in

  which the plaintiff granted the defendant a license to use, make, or sell products incorporating the

  plaintiff’s patents in consideration for royalty payments based on the defendant’s sales volume.

  (Id. 123.) The plaintiff later alleged that the defendant did not report all sales of products using

  the patented technology in violation of the license agreement, depriving the plaintiff of royalty

  payments. (Id.). The plaintiff filed a breach of contract claim, which the defendant removed to

  federal court. (Id.) On motion to remand, the district court denied the remand motion, noting that

  “an analysis of patent infringement is necessary and subject matter jurisdiction lies in a United

  States District Court” since “[i]f, as [the plaintiff] alleges, [the defendant] used the patented

  technology but failed to pay royalties thereof, it violated the License. To determine if that

  happened, the finder of fact must consider whether the unreported products infringed [the

  plaintiff’s] patents.” (Id. 124.)




                                                    7
Case 0:20-cv-61261-RAR Document 1 Entered on FLSD Docket 06/26/2020 Page 8 of 13



         18.     In an analogous case, U.S. Valves, Inc. v. Dray, 190 F.3d 811 (7th Cir. 1999) (“Dray

  I”), a patent licensee brought action against licensor for breach of contract. (Id. 812.) The licensee

  alleged that the licensor had sold valves that were covered by the licensed patents. (Id.) When

  assessing whether this breach of contract claim invoked patent law jurisdiction, the court relied

  upon the second prong of Christianson (emphasized supra). (Id. 813-14.) In doing so, the court

  noted, “[the licensee] claimed that [the licensor] sold valves in contravention of this provision . . .

  If the only way for [the licensee] to establish this claim is for it to show that [the licensor] sold

  valves covered by the patents licensed to [the licensee ], then the court must first examine the

  patent and determine which valves are covered and whether the patent was infringed. Thus patent

  law is a necessary element of [the licensee’s] breach of contract action.” (Id. See also U.S. Valves,

  Inc. v. Dray, 212 F.3d 1368, 1372 (Fed. Cir. 2000) (“Dray II”) (subsequent Federal Circuit decision

  affirming the Seventh Circuit’s conclusion); Berman v. OpenTV Corp., No. C-09-4065 MMC,

  2010 WL 3987448, at *3 (N.D. Cal. Oct. 12, 2010) (relying on Dray II to hold that “[w]here a

  plaintiff asserts that a breach of contract occurs from a defendant’s infringement of the plaintiff’s

  patents, the breach of contract claim necessarily depends on resolution of a substantial question of

  patent law”); Bd. of Regents of Univ. of Texas Sys. V. 3d Sys., Inc., No. A-10-CA-871-SS, 2011

  WL 13324299, at *3 (W.D. Tex. July 12, 2011) (relying on Dray II to find patent law jurisdiction

  in case without diversity jurisdiction where parties were not diverse).)

         19.     Even cases following the Supreme Court’s decision in Gunn v. Minton, 568 U.S.

  251 (2013) have continued to recognize the holding in Dray II and have held patent law jurisdiction

  over breach of contract claims. (See Levi Straus & Co. v. Aqua Dynamics Sys., Inc., No. 15-CV-

  04718-WHO, 2016 WL 1365946, at **5-6 (N.D. Cal. Apr. 6, 2016) (citing Dray II and others to

  find patent law jurisdiction over breach of contract claim); Alexsam, Inc. v. Green Dot Corp., No.




                                                    8
Case 0:20-cv-61261-RAR Document 1 Entered on FLSD Docket 06/26/2020 Page 9 of 13



  215CV05742CASPLAX, 2015 WL 6520917, at *3 (C.D. Cal. Sept. 28, 2015); Induction

  Innovations, Inc. v. Pacholok, No. 13 CV 5102, 2014 WL 4922350, at *13 (N.D. Ill. Sept. 30,

  2014) (citing Dray II when ruling that “complaint for breach of contract necessarily contains an

  issue of federal patent law); see also Jang v. Boston Sci. Corp., 767 F.3d 1334, 1336 (Fed. Cir.

  2014) (affirming post-Gunn patent law jurisdiction existed where “[a]lthough this cases arises

  from a [state law breach of contract] claim, rather than directly as a patent infringement claim, [the

  plaintiff’s] right to relief . . . depends on an issue of federal patent law – whether the [products]

  sold by [the defendants] would have infringed [the plaintiff’s patents]”) (internal quotation marks

  omitted).)

         20.     R.R. Donnelley notes the decision in MDS (Canada) Inc. v. Rad Source Techs.,

  Inc., 720 F.3d 833 (11th Cir. 2013) where the court found no patent law jurisdiction for that

  particular breach of contract action, but as explained in Xitronix Corp. v. KLA-Tencor Corp., 916

  F.3d 429 (5th Cir. 2019), MDS was analogous to Gunn since “like the patent issues in Gunn, [the

  issue in MDS] was backwards-looking and insubstantial because it indisputably concerned a since-

  expired patent.” (Id. 440 (emphasis added).) In contrast, the patents underlying the breach of

  contract cases cited above were deemed either valid or validity was in dispute, and patent law

  jurisdiction was found. Indeed, the Federal Circuit in Jang, which was decided after MDS, noted

  the difference in the Gunn “substantiality” test analyzed therein, which is in contrast to MDS’s

  determination of insubstantiality. Therefore, MDS is distinguishable and the above cited cases

  should govern. (See also Wila B.V. v. Wilson Tool Int’l, Inc., No. CV WDQ-06-2861, 2007 WL

  9780502, at *1 (D. Md. Apr. 2, 2007) (noting that the district court, when considering federal

  question jurisdiction under 28 U.S.C. § 1338, “follow[s] applicable Federal Circuit precedent, if

  such authority is available,” rather than the law of the regional circuit).)




                                                     9
Case 0:20-cv-61261-RAR Document 1 Entered on FLSD Docket 06/26/2020 Page 10 of 13



         21.     Given the wealth of case law supporting that breach of contract claims such as the

  one at issue in this case arise under patent law, it is clear that this breach of contract claim too

  arises under patent law. Therefore it is proper for this Court to exercise section 1338(a) jurisdiction

  over Plaintiff’s breach of contract claim and, should diversity jurisdiction not apply, section

  1367(a) supplemental jurisdiction over the remaining claims.

  Timeliness of Removal

         22.     Pursuant to 28 U.S.C. § 1446(b)(3), “if the case stated by the initial pleading is not

  removable, a notice of removal may be filed within thirty days after receipt by the defendant,

  through service or otherwise, of a copy of an amended pleading, motion, order or other paper from

  which it may first be ascertained that the case is one which is or has become removable.” When

  R.R. Donnelley first received Plaintiff’s Complaint, it was not clear whether this case was

  removable. As discussed in R.R. Donnelley’s Motion to Dismiss, Plaintiff’s Complaint carried

  clear deficiencies as well as contained parts that seemed irrelevant or otherwise confusing.

  However, Plaintiff counsel’s assertions during the May 27, 2020 conference first led R.R.

  Donnelley to ascertain that this case was subject to removal under both diversity jurisdiction as

  well as patent law jurisdiction. Our understanding that this case was subject to removal was

  confirmed via other paper in the form of Plaintiff’s Response to Motion to Dismiss.

         23.     Specifically, prior to speaking to Plaintiff’s counsel and receiving Plaintiff’s

  Response to Motion to Dismiss, there was doubt as to whether Plaintiff’s claims were based strictly

  on patents or whether Plaintiff’s claims were also based on some misuse of confidential and

  proprietary information, or some other issue. Plaintiff’s Response to Motion to Dismiss made

  clear that the patents are essential to defining what was licensed under the Manufacture Agreement.

  In particular, throughout its Response to Motion to Dismiss, Plaintiff only referred to the Extended




                                                    10
Case 0:20-cv-61261-RAR Document 1 Entered on FLSD Docket 06/26/2020 Page 11 of 13



  Tab Prescription Drug Label as “patented.” Furthermore, Plaintiff confirmed a definition of the

  Extended Tab Prescription Drug Label indicating that the label at issue has to relate to certain

  patent applications. (Response to Motion to Dismiss ¶ 16.) Moreover, the Plaintiff confirmed that

  the Mutual Confidentiality Agreement, which may have been alleged to be a basis for misuse of

  confidential information claims, is not necessary to any claims. (Response to Motion to Dismiss

  ¶¶ 59-63.) Similarly, these clarifications, confirmed by Plaintiff’s Response to Motion to Dismiss,

  permitted R.R. Donnelley to determine that the amount in controversy will exceed $75,000, as

  discussed above, making this case subject to removal under diversity jurisdiction.

         24.     This Notice of Removal is filed within 30 days of May 27, 2020, the day of the

  conference with Plaintiff’s counsel in which R.R. Donnelley first ascertained that this case is

  subject to removal. This Notice of Removal is also filed within 30 days of June 4, 2020, the day

  R.R. Donnelley received Plaintiff’s Response to Motion to Dismiss, which was the first paper

  served on R.R. Donnelley after it ascertained that this case is subject to removal and which itself

  further confirmed federal jurisdiction. Either way, the Notice of Removal is timely pursuant to 28

  U.S.C. § 1446(b)(3).4

  Written Notice of Removal

         25.     As 28 U.S.C. § 1446(d) requires, a copy of this Notice of Removal is being

  submitted to the Clerk of the Seventeenth Judicial Circuit in and for Broward County, Florida, and

  is being served on counsel of record for Plaintiff.

         26.     Pursuant to 28 U.S.C. § 1446(d), true and correct copies of all process, pleadings,

  and other documents served on R.R. Donnelley are attached hereto. (See Ex. 12.)



  4
    If R.R. Donnelley’s Notice of Removal is deemed untimely for any reason, 28 U.S.C.
  § 1454(b)(2) states “the time limitations contained in section 1446(b) may be extended at any
  time for cause shown” so long as “the removal is based solely on [section 1454].”


                                                   11
Case 0:20-cv-61261-RAR Document 1 Entered on FLSD Docket 06/26/2020 Page 12 of 13



         27.     A copy of the docket sheet from the Seventeenth Judicial Circuit in and for Broward

  County, Florida is attached hereto. (See Ex. 13.)

         28.     R.R. Donnelley reserves the right to amend or supplement this Notice of Removal.

         29.     If any questions arise as to the propriety of the removal of this action, R.R.

  Donnelley requests the opportunity to present a brief and requests oral argument in support of

  removal.

  No Waiver

         30.     By filing this Notice of Removal, R.R. Donnelley does not waive any defenses

  available to it, does not consent to personal jurisdiction within any Florida state or federal court,

  and does not admit any of Plaintiff’s material allegations, including allegations of wrongdoing by

  R.R. Donnelley or allegations concerning damages.




                                                   12
Case 0:20-cv-61261-RAR Document 1 Entered on FLSD Docket 06/26/2020 Page 13 of 13



         WHEREFORE, for the reasons stated above, R.R. Donnelley hereby removes this action

  to this Court.

   Dated: June 26, 2020                            Respectfully submitted,

                                                   R.R. DONNELLEY SONS & COMPANY


                                                   By: /s/ Eugene K. Pettis___________________

                                                   Eugene K. Pettis
                                                   Debbie P. Klauber
                                                   HALICZER, PETTIS & SCHWAMM, P.A.
                                                   One Financial Plaza
                                                   100 S.E. 3rd Avenue
                                                   Seventh Floor
                                                   Fort Lauderdale, FL 33394
                                                   Telephone: (954) 523-9922
                                                   Fax: (954) 522-2512

                                                   Reginald J. Hill*
                                                   JENNER & BLOCK LLP
                                                   353 N. Clark Street
                                                   Chicago, IL 60654
                                                   Telephone: (312) 222-9350
                                                   Fax: (312) 527-0484

                                                   Attorneys for R.R. Donnelley & Sons Company
                                                   *Not yet admitted in the United States District
                                                   Court for the Southern District of Florida




                                             13
